UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1413


ASHA LANE GIBSON,

                Plaintiff - Appellant,

          v.

NSA; DEA; FBI; IBM; CIA; NAVY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    Henry M. Herlong, Jr., Senior
District Judge. (6:15-cv-00132-HMH)


Submitted:   June 18, 2015                  Decided:   June 22, 2015


Before SHEDD, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Asha Lane Gibson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Asha Lane Gibson appeals the district court’s order denying

relief on her complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

and the Federal Tort Claims Act.                The district court referred

this    case    to    a   magistrate     judge     pursuant       to    28    U.S.C.

§ 636(b)(1)(B) (2012).         The magistrate judge recommended that

relief be denied and advised Gibson that failure to file timely,

specific objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

       The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review

of the substance of that recommendation when the parties have

been warned of the consequences of noncompliance.                        Wright v.

Collins,       766    F.2d   841,      845-46     (4th     Cir.        1985);    see

also Thomas v. Arn, 474 U.S. 140 (1985).                       Gibson has waived

appellate review by failing to file specific objections after

receiving proper notice.        Accordingly, we affirm the judgment of

the district court.

       We dispense with oral argument because the facts and legal

contentions     are   adequately    presented     in     the    materials      before

this court and argument would not aid the decisional process.

                                                                             AFFIRMED



                                        2